Citation Nr: 1504792	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  14-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to diabetes mellitus.

4.  Entitlement to service connection for primary open angle glaucoma, to include as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1966.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the above claimed benefits.

The Veteran provided testimony before the undersigned during a videoconference hearing in December 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to diabetes mellitus (diabetes) and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities and primary open angle glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes requires the use of oral medication and a restricted diet, but not the use of insulin or regulation of his activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  
VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in October 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication that the Veteran's diabetes has worsened since the October 2011 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed the current claim for an increased rating in July 2011; therefore, the relevant focus for adjudicating the increased rating claim is the period beginning July 2010, one year prior to the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2014).  The Veteran's diabetes has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are met where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In addition to the criteria for the 60 percent rating, a 100 percent rating requires more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  Id.
Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The criteria for rating diabetes are conjunctive, meaning that each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 
727 F.3d 1172 (Fed. Cir. 2013).  Therefore, in order for a higher rating to be warranted in this case, the evidence must first demonstrate that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for service-connected diabetes.  The medical evidence demonstrates that the Veteran's diabetes has been treated with oral medication and a restricted diet.  There is no medical evidence demonstrating the use of insulin to treat his diabetes, nor is there any evidence of doctor prescribed regulation of his activities.  Moreover, during the Board hearing, the Veteran specifically stated that he does not use insulin and has never been told to avoid strenuous activities in order to manage or treat his diabetes.  

The Board notes that the Veteran has raised the possibility of complications from diabetes, namely a bilateral upper and lower extremity peripheral neuropathy and a bilateral eye disability.  Each of these contentions is addressed in the remand section of this decision or is being referred back to the agency of original jurisdiction for adjudication.  There is no medical or lay evidence of any other complication from diabetes in the record.  

Given the lack of competent and credible evidence in support of the claim, the evidence does not demonstrate that an increased rating in excess of 20 percent for diabetes is warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for an increased rating for diabetes, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the nature and severity of the Veteran's diabetes and type of treatment required to manage it are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged, nor is there any evidence to indicate that the Veteran is unable to obtain and maintain employment due to his service-connected diabetes.  As such, entitlement to TDIU based upon service-connected diabetes is not warranted.  


ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes is denied.  


REMAND

In an October 2011 VA examination report, the examiner, a certified physician's assistant, stated that the Veteran did not claim peripheral neuropathy and that the record did not demonstrate a history of diagnosis of diabetic peripheral neuropathy.  However, the Veteran testified at the Board hearing that he has numbness and tingling in his right and left upper extremity and that he had been told by his treating physicians that he had diabetic peripheral neuropathy.  The Board notes that a November 29, 2011, VA treatment record demonstrated upper extremity peripheral neuropathy and a May 28, 2013, VA treatment record noted diabetic peripheral neuropathy in the bilateral lower extremities.  As such, the Board finds that a new VA examination is required and should be performed by a qualified physician.  

Regarding the primary open angle glaucoma, the Veteran contends that his diabetes has either caused or aggravated his current eye disabilities, including the additional vision loss incurred as a result of surgery to correct his glaucoma and cataracts.  In support, the Veteran submitted a February 2011 letter from his treating physician stated that he has treated the Veteran for last several months for end stage glaucoma.  The physician was of the opinion that diabetes has played a role in the Veteran's healing postoperatively.  However, the physician did not provide any further information or opinion.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In this case, an opinion is required to determine whether any eye disability was either caused by or aggravated by service-connected diabetes.  

All outstanding records of ongoing VA treatment must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether the Veteran has any neurologic residuals of the right and left upper extremity due to service-connected diabetes.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current neurologic disabilities in the upper extremities, and should specifically state whether the Veteran has diabetic peripheral neuropathy of the upper extremities.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any upper extremity neurologic disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes.  If the examiner states the neurologic disability is aggravated by service-connected diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the neurologic disability or disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether the Veteran has any eye disability or impairment due to service-connected diabetes.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any eye disability, to include open angle glaucoma, vision loss/blindness, and cataracts was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes.  If the examiner states the eye disability or impairment is aggravated by service-connected diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the eye disability or disease prior to the impairment, in terms conforming to the rating schedule.

The examiner must specifically address the February 2011 letter from Dr. C.G., asserting that diabetes has "played a role" in the Veteran's healing after eye surgery.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


